Beck, P. J.
(After stating the foregoing facts.)
The act approved February 28, 1876, entitled an act to define the duties and fix the liability of receivers appointed for railroad companies in certain cases, etc. (Acts 1876, p. 122), reads as follows: “in all cases where the business of any corporation operating a railroad, either wholly or partially in this State, shall, by an order or decree of any court, be placed in the hands of a receiver for the benefit of the creditors or stockholders of said corporation, it shall be the duty of said receiver to apply the income of said railroad to the payment of the incidental expenses necessary to the carrying on said business, which shall include the wages of employees, wood, cross-ties, and other material furnished, and which may be necessary for conducting said business and keeping the property in repair, and the damages which may arise from the loss or injury to goods, wares, and merchandise received by said road for transporation, and for injuries to persons and property caused by the running of the cars on said road, and for which said road is now liable, as common carriers, by the laws of this State; and a lien is hereby created on the gross income of said road, while in the hands of such receiver, in favor of such creditors or claimants, superior to all other liens under the laws of this State.” The plaintiffs in error insist that their claims fall within the express terms of this act; that the *181act is directly applicable to a situation like that presented in this case. The defendants in error join issue with this contention, and say that the statute has no such application to the case under the facts, because here the entire property is in the hands of the receiver under the foreclosure of a mortgage; and that a proper construction of the act makes it applicable only where the “ business ” of a railroad corporation, and not the “ property ” or the “railroad” itself, is put in the hands of the receiver. Distinguished and able counsel argue very cogently that in the construction of the act in question the- distinction should be drawn between the business of a railroad corporation and the “ railroad ” or the property thereof.
We are of the opinion that to make.this distinction would require the court to give a forced and strained construction to the statute. Where the language of a statute consists of common, ordinary words, and there is nothing to show that any unusual meaning is to be attached to the terms employed, it would be going beyond the province of the court, and all recognized limitations upon it in the construction of statutes, to deny to the language employed in the act its ordinary, usual signification, and give it an unusual meaning and a forced or strained significance, even though such construction would avoid results which might be disastrous to valuable properties of the species here involved. If the language employed in the statute were susceptible of two constructions equally reasonable and equally within the rules laid down for the construction of statutes, especially those dealing with interpretation of words, then there would be great force in the contention that the court should adopt that language which would avoid harmful results to the inerests of litigants and disastrous results to the species of property involved in the litigation. But, where the language is plain, we must follow the terms employed by the draftsman of the act and as it appears in the form which mit the legislative approval and sanction, the form, into which it was finally adopted as a statute by the lawmaking body. And when we consider the character of the business carried on by a corporation “ operating a railroad,” we are forced to the conclusion that in all cases where the business of a railroad corporation is placed in the hands of a receiver, the railroad itself passes into the hands, of the receiver, its prop*182erties and its business. Generally, when we refer to the business of a railroad corporation, we refer to its public service and the matter of transportation of freight and passengers, for which service it has the right to demand and receive tolls or .charges. That is the business for which it is created, though there are certain incidental accessorial businesses that they may engage in. But it is essentially a carrier, and in carrying on the business the railroad with its equipment is absolutely necessary. In the brief of counsel for defendants in error it is shown that there may be distinction between the business and the railroad; but we are of the opinion that the distinction is of such a character that it was not present in the legislative mind when the act under consideration was passed; and we conclude that when the statute provided for a ease of a receiver taking over the business of a railroad corporation, the same thing was meant as if it provided for the case of the railroad being placed in the hands of a receiver. The title of the act itself is not a part of the act, but it may be looked to for assistance in the construction of the language of the act; and the act itself is defined in the title as one “ to define the duties and fix the liability of receivers appointed -for railroad companies.”
Counsel for the receiver also take the position that this statute, giving a lien to creditors of the receiver of certain classes on the gross income of the receivership, is only applicable when ■the business of the railroad is placed in the hands of the receiver for the benefit of creditors or stockholders; and they argue that this section is applicable only when the suit is in the nature of a creditors’ bill, or a controversy among stockholders, and does not apply when the receivership arises on the foreclosure of a' mortgage seeking to dispose of the property itself as in this case. We can not agree with this contention. The language of the statute is broad and plain, and refers to any case where a railroad is placed in the hands of a receiver “ for the benefit of the creditors or stockholders of said corporation.” That was done in this case, though it was under a mortgage foreclosure, and not in a suit in the nature of a creditors’ bill, or one involving a controversy among stockholders.
The act, as we have seen, makes it the duty of the receiver “to apply the income of said railroad to the payment of the in*183cidental expenses necessary to the carrying on of said busines-, which shall include the wages of employees, wood, cross-ties, and other material furnished, and which may be necessary for conducting said business and keeping the property in repair, and the damages which may arise from loss or injury to goods, wares, and merchandise received by said road for transportation,” etc.'; “ and a lien is hereby created on the gross income of said road, while in the hands of such receiver, in favor of such creditors or claimants, superior to all other liens under the laws of this State.” The plaintiffs in error here were creditors and claimants falling within the class of those in favor of whom there was created a lien “superior to all other liens under the laws of this State.” But the “interest on the underlying bonds and on the receivers’ certificates ” did not give to the claimants thereof a standing with the class of creditors to which we have just referred. The court below reached the conclusion that the “ interest on the underlying bonds and on the receivers’ certificates was included in the phrase “ incidental expenses necessary to' carrying on said business.” We do not think the interest on the bonds in any sense an incidental expense; and considering the character of the debts for which the receivers’ certificates were issued, permanent improvements and purchase of property, etc., with interest on those certificates, could not be included among incidental expenses. The debts represented by the bonds and receivers’ certificates were not incidental expenses, and the interest thereon partook of the nature of the debt out of which it issued.
It follows from what we have said that the judgment of the court below refusing the injunction sought was error, and that the plaintiffs in error are entitled to have a sufficiency of the gross income applied to the payment of their debts before any part of the gross income can be applied to the payment of underlying bonds and the receivers’ certificates.

Judgment reversad.


All the Justices concur.